PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/072,161
Filing Date: 16 Mar 2016
Appellant(s): Bergman et al.



__________________
Thomas C. Felix
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 14, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 22, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues Koch et al. (US 5,399,426) in view of Savicki et al. (US Pub. 2006/0093766 A1) and Meilhon et al. (US 5,356,677) fails to teach the claimed invention, specifically independent claim 1 or 11, and further dependent claim 4.
Regarding claim 1 or 11, Appellant argues Koch fails to teach the claimed machine-direction tear resistance to transverse-direction tear resistance ratio (hereafter “ratio”) and Meilhon as relied on in the Office action dated 4/22/2020 (see paragraphs 9 to 11) fails to remedy this deficiency. Appellant argues Meilhon discloses a multilayer film comprising a layer of polyolefin and a layer of ionic copolymer with a ratio of 2 or more so only discloses the ratio for multilayer materials and not for mono-layered materials as claimed. Appellant argues there would be no reasonable expectation of success in combining the two references where the two films require different compositions so it would not be obvious that changing the composition would result in the desired properties of Koch and Meilhon and the modification would change the principle of operation of Koch. Appellant further argues the ratio in Meilhon depends on the composition of the film in Meilhon so changing the composition to the composition in 
Regarding claim 4, Appellant argues that the proposed film in Koch in view Savicki and Meilhon is stretched longitudinally 2 to 25 times which would significantly affect orientation and elasticity of the film so would not be identical to the claimed film in terms of elasticity and the property would not be considered inherent as set forth in the Office action dated 4/22/2020 (see paragraph 13).
Examiner respectfully disagrees. Examiner agrees that Koch does not disclose a film with the claimed ratio and Meilhon discloses a multilayered film. However, Examiner disagrees that the two cannot be combined. First, the composition of the polyolefin layer in Meilhon is not considered different from the composition in Koch. Koch discloses a layer containing LDPE and LLDPE (abstract) and Meilhon discloses a layer of polyolefin 
Regarding the issue of Meilhon being a multilayer, based on the examples provided by Meilhon, the ionic polymer does not appear to be the polymer which contributes to achieving the claimed ratio. Example 2 in Meilhon provides the following chart: 

    PNG
    media_image2.png
    189
    281
    media_image2.png
    Greyscale

Based on this chart, Surlyn, the ionic polymer, has a much lower ratio than desired (0.5). The addition of the polyolefin layer increases the ratio to 5 which is within the desired range of Meilhon. It is the treatment and addition of the polyolefin film that increases the ratio, and Meilhon is considered to teach how to increase the ratio of a polyolefin film. Meilhon specifically teaches that a ratio of 2 or greater is achievable by stretching the film at a specific frost line height (col. 5, line 17 to col. 6, line 10). 
Regarding the addition of LLDPE and the argument that LLDPE films have a lower ratio, the claimed film is to a composition comprising LDPE and LLDPE which is also the film composition taught in Koch and not to an LLDPE film alone. The instant Application does not set forth any amounts for either component and Applicant has not provided any evidence as to the ratio for these types of films or any evidence of the affect adding some amount of LLDPE to the film would have. Further, Meilhon discloses that linear low density polyolefins are allowed to be included in the composition (Meilhon, col. 4, lines 33-34) so there is no reason to believe based on the ratio of a few examples of LLDPE films, that the component could not be included or that the inclusion would result in a ratio that is lower than claimed. 
Regarding the argument over the rejection of claim 4, the instant Specification specifically states that the strainable network of the multi-layered film may provide improved properties to the incrementally-stretch film such as elasticity (instant 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NANCY R JOHNSON/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.